




Exhibit 10.1




SECOND AMENDMENT TO AMENDED and Restated MORTGAGE
WAREHOUSING AGREEMENT


This Second Amendment to Amended and Restated Mortgage Warehousing Agreement
(“Second Amendment”) is made as of March 2, 2015, by and among M/I Financial,
LLC (f/k/a M/I Financial Corp.) (“Borrower”), the Lenders (as defined below) and
Comerica Bank, as administrative agent for the Lenders (in such capacity, the
“Agent”).
RECITALS
A.    Borrower entered into that certain Amended and Restated Mortgage
Warehousing Agreement dated March 29, 2013, by and among the financial
institutions from time to time signatory thereto (each, individually, a
“Lender,” and any and all such financial institutions collectively the
“Lenders”), Agent and Borrower, as amended by the First Amendment to Amended and
Restated Mortgage Warehousing Agreement dated March 28, 2014 (as amended,
restated or otherwise modified from time to time, the “Mortgage Warehousing
Agreement”).
B.    Borrower has requested that Agent and the Lenders make certain amendments
to the Mortgage Warehousing Agreement and Agent and the Lenders are willing to
do so, but only on the terms and conditions set forth in this Second Amendment.
NOW, THEREFORE, in consideration of the Recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower, Agent and Lenders agree as follows:
1.The following definition set forth in Section 1.1 of the Mortgage Warehousing
Agreement is amended and restated in its entirety as follows:
“Revolving Credit Maturity Date” shall mean the earlier to occur of (i) June 26,
2015, and (ii) the date on which the Revolving Credit Aggregate Commitment shall
terminate in accordance with the provisions of this Agreement.
2.This Second Amendment shall become effective (according to the terms hereof)
on March 2, 2015 (the “Second Amendment Effective Date”) if, on or prior to such
date, the following conditions have been fully satisfied:


(a)
Agent shall have received via facsimile or portable digital format (followed by
the prompt delivery of original signatures) counterpart originals of this Second
Amendment, in each case duly executed and delivered by the Agent, Borrower and
the Lenders.



(b)
Borrower shall have paid to the Agent all fees or amounts, if any, that are due
and owing to the Agent as of the Second Amendment Effective Date.



3.Borrower and each of the undersigned hereby represents and warrants that,
after giving effect to the amendments to the Mortgage Warehousing Agreement
contained herein, (a) the execution and delivery of this Second Amendment are
within such party’s limited liability company




--------------------------------------------------------------------------------




powers, have been duly authorized, are not in contravention of law or the terms
of its organizational documents, and except as have been previously obtained do
not require the consent or approval, material to the amendments contemplated in
this Second Amendment, of any governmental body, agency or authority, and this
Second Amendment and the Mortgage Warehousing Agreement (as amended herein) will
constitute the valid and binding obligations of such undersigned party,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in a proceeding in
equity or at law), (b) the representations and warranties set forth in Article 4
of the Mortgage Warehousing Agreement are true and correct in all material
respects on and as of the date hereof (other than any representation or warranty
that expressly speaks only as of a certain date), and (c) as of the date first
above written and as of the Second Amendment Effective Date, no Default or Event
of Default shall have occurred and be continuing.


4.Borrower and Lenders each hereby ratify and confirm their respective
obligations under the Mortgage Warehousing Agreement, as amended by this Second
Amendment and agree that the Mortgage Warehousing Agreement hereby remains in
full force and effect after giving effect to this Second Amendment and that,
upon such effectiveness, all references in such Loan Documents to the “Mortgage
Warehousing Agreement” shall be references to the Mortgage Warehousing Agreement
as amended by this Second Amendment.


5.Except as specifically set forth above, this Second Amendment shall not be
deemed to amend or alter in any respect the terms and conditions of the Mortgage
Warehousing Agreement or any of the Notes issued thereunder, or to constitute a
waiver by the Lenders or Agent of any right or remedy under or a consent to any
transaction not meeting the terms and conditions of the Mortgage Warehousing
Agreement, any of the Notes issued thereunder or any of the other Loan
Documents.


6.Unless otherwise defined to the contrary herein, all capitalized terms used in
this Second Amendment shall have the meaning set forth in the Mortgage
Warehousing Agreement.


7.This Second Amendment may be executed in counterpart in accordance with
Section 11.9 of the Mortgage Warehousing Agreement.


8.This Second Amendment shall be construed in accordance with and governed by
the laws of the State of Michigan, without giving effect to principles of
conflict of laws.


9.As a condition of the above amendments and waiver, Borrower waives,
discharges, and forever releases Agent, Lenders and their respective employees,
officers, directors, attorneys, stockholders and successors and assigns, from
and of any and all claims, causes of action, allegations or assertions known to
Borrower that Borrower has or may have had at any time up through, and
including, the date of this Second Amendment, against any or all of the
foregoing in connection with the Mortgage Warehousing Agreement, including the
Second Amendment thereto regardless of whether any such claims, causes of
action, allegations or assertions arose as a result of Agent’s or such Lender’s
actions or omissions.














--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower, the Lenders and Agent have each caused this Second
Amendment to be executed by their respective duly authorized officers or agents,
as applicable, all as of the date first set forth above.


M/I FINANCIAL, LLC




By:                         


Its:                         
    








--------------------------------------------------------------------------------




COMERICA BANK, as Agent and a Lender




By:                         


Name:                     


Title:                         










--------------------------------------------------------------------------------




THE HUNTINGTON NATIONAL
BANK, as a Lender




By:                         


Name:                     


Title:                         






--------------------------------------------------------------------------------




BMO HARRIS BANK N.A., as a Lender




By:                         


Name:                     


Title:                         
                        




